DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
This final office action is responsive to the amendments filed on 12/17/2020. 
Claims 2-27 is pending.

Response to Amendment
Applicant has amended independent claims 1, 7, 12 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claim 1 has been previously cancelled by the Applicant and new claims 26-27 have been added by the Applicant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 2-27 are determined to 
Step 1: Statutory Category? - Yes
	Claim 2, 7: method	claim 12, 17: apparatus
	
Step 2A Prong One: does the claim recites a judicial exception (an abstract idea, law of nature, or natural phenomenon)? - Yes
	Following claim elements recites judicial exception:
“determining, for insertion into a queue, an event associated with the media distribution package, wherein the queue comprises a plurality of events, wherein each of the plurality of events is associated with a respective originator of plurality of originators and wherein each of the plurality of originators is associated with a priority”, and “determining, based on a rule for processing one event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originator, a priority for the event”.

Step 2A Prong Two: does the claim recite additional elements that integrate the judicial exception into a practical application? - No
Step 2B: does the claim recite additional elements that amount to significantly more than the judicial exception? - No

receiving media distribution package, determining event for insertion into queue, determining priority of the event based on the originator and processing based on the priority” at a high level of generality.

First, claims 2-6, 22, 7-11, 23 and 26 are directed to a method, claims 12-16, 24, 17-21, 25 and 27 are directed to an apparatus and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework.

Claim 2 recites “determining, for insertion into a queue, an event associated with the media distribution package, “determining, based on a rule for processing one event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originator, a priority for the event”. The claim elements of “determining, for insertion into a queue, an event associated with the media distribution package, wherein the queue comprises a plurality of events, wherein each of the plurality of events is associated with a respective originator of plurality of originators and wherein each of the plurality of originators is associated with a priority”, and “determining, based on a rule for processing one event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originator, a priority for the event”, as drafted in claim 2, is a process that, under its broadest reasonable interpretation, covers performance of the 

The judicial exception is not integrated into a practical application. In particular, the claim 2 only recites one additional claim elements of “method”, “ receiving, by a computing device, a media distribution package comprising at least one media file” and “processing, based on the priority for the event, the event”. Receiving media package comprising media file is simply receiving data, event associated with package/originators/priority are indication of relationship and are mere data or data gathering and is treated as insignificant pre-solution activity. Similarly, processing of the event based on the priority is mere instruction to apply the exception of determined priority, which is insignificant post-solution activity. Accordingly, these additional element do not integrate the abstract idea into a practical application because they alone or in combination do Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim element of method for “receiving, by a computing device, a media distribution package comprising at least one media file” (i.e. receiving data - generic/routine method), and “processing, based on the priority for the event, the event” (i.e. generic processing) amounts to no more than mere instruction to apply the exception using generic computing components/ routines. These additional claim elements either alone or in combination are no more than insignificant pre/post solution or well-known, routine and conventional (please see PTO-892). Mere instruction to apply an exception using generic computing components/routines that is either insignificant extra solution or well-known, routine and conventional cannot provide an inventive concept. 
The claim is not patent eligible. Independent claims 7, 12, and 17 are also rejected based on similar analysis as independent claim 2 as they recites similar claim elements.





Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 2-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (US Patent No. 8,561,076 B1, hereafter Desai) in view of Chaudhari et al. (US Patent No. 7143219 B1, hereafter Chaudhari) and further in view of Agnoli et al. (US Pub. No. 2003/0158913 A1, hereafter Agnoli).

Desai, Chaudhari and Agnoli were cited in the last office action.
Highlighted claim elements are missing from the respective cited prior arts.

As per claim 2, Desai teaches the invention substantially as claimed including a method comprising: 
receiving, by a computing device, a media distribution package comprising at least one media file; 
determining, for insertion into a queue, an event associated with the media distribution package (fig 5 receive request 502 is request valid-yes 504: is equivalent to determination if the event can be inserted in the queue, 506 508, col 2 lines 66-67 col 3 lines 1-5 media request, received, placed in queue, media management system, col 3 lines 58-67 operations/requests, associated with library 116 col 6 lines 63-67 col 7 lines 1-22 ), wherein the queue comprises a plurality of events (fig 4 queue requests 402 - indicates multiple events in the queue; col 2 lines 66-67), wherein each of the plurality of events is associated with a respective originator of a plurality of originators (fig 1B data mover 1…n 162 media and library manager 152 col 4 lines 33-38  plurality of data movers, send requests, resources/operations, media and library manager col 7 lines 22-28 request, queue, priority, schemes used by respective sources of the requests col 7 lines 60-65 priority scheme, request sources col 8 lines 10-20), and wherein each of the plurality of originators is associated with a priority (col 7 lines 25-30 priority scheme used by the respective sources);
determining, based on a rule for processing one event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originators, a priority for the event; and (fig 6 read data mover assigned priority for request 602 assign normalized priority 604; col 1 lines 45-50 data mover, backup application, nodes, hosts; col 7 lines 55-65 data mover, assigned priority for the request; col 8 lines 6-28 normalized priority, request, function, data mover and the data mover assigned priority); and 

processing, based on the priority for the event, the event (fig 7 access highest priority request in queue 702 yes 704 service request 706).

Desai doesn’t specifically teach receiving, by a computing device, a media distribution package comprising at least one media file; and wherein each of the plurality of originators is associated with a priority, determining, based on a rule for processing one event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originators, a priority for the event.

Chaudhari, however, teaches receiving, by a computing device, a media distribution package comprising at least one media file; and wherein each of the plurality of originators is associated with a priority (col 2 lines 5-15 requestor, high priority, lower priority col 3 lines 19-24), determining, based on a rule for processing one event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originators, a priority for the event (col 1 lines 42-60 round robin arbiter, receives, requests from requesters, allocate requests, channels/resources/ sequentially according to the requestor position, For example, if requestors one through five seek access to a Channel A, and requesters one through four transmit multiple requests while requester five transmits one request, the round robin arbiter allows access in an ordered manner to requestors one through five and subsequently to one through four until all requests have been satisfied. If requester five has not made a request, the round robin arbiter skips requester five and goes on to the next requestor in sequence. If requester five adds a request at some point during arbitration, this new request becomes part of the round robin process and is satisfied sequentially; col 2 lines 5-15 requestor, high priority, lower priority col 3 lines 14-30 priority, request, requester).
	It would have been obvious to one of ordinary skills in the art at the time of the claimed invention was made to combine the teachings of Desai with the teachings of Chaudhari of requesters associated with higher/lower priority and of round robin arbiter allocating resources to the requests sequentially according to the requestor position to improve efficiency and allow each of the plurality of originators is associated with a priority and determining, based on a rule for processing one event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originators, a priority for the event to the method of Desai as in the instant invention. The combination would have been obvious to one of ordinary skills in art because cited analogous arts (Desai 1:29-31 Chaudhari 1:5-10) because known method of requesters with high/low priority and round robin arbitration of requests based on the requester as taught by Chaudhari to the method of prioritization and queueing of media requests taught by Desai to yield predictable results of each of the plurality of originators is associated with a priority, determining, based on a rule for processing one event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originators, a priority for the event with reasonable expectation of success and is motivated by the improved efficiency (Desai 2:1-5 Chaudhari 1:27-33).

Desai and Chaudhary, in combination, do not specifically teach receiving, by a computing device, a media distribution package comprising at least one media file.

Agnoli, however, teaches receiving, by a computing device, a media distribution package comprising at least one media file ([0028] server, media content, obtained from origin server, [0014] source media content, digital media content, audio, video, streaming audio /video / clips/ pointer files/ metafiles [0072] source media content, originate, from storage device or another distribution server).

It would have been obvious to one of ordinary skills in the art at the time of the claimed invention was made to combine the teachings of Desai and Chaudhuri with the teachings of Agnoli of server obtaining media content comprising audio/video files to improve efficiency and allow receiving, by a computing device, a media distribution package comprising at least one media file to the method of Desai and Chaudhary as in the instant invention. The combination would have been obvious to one of ordinary skills in art because cited analogous arts (Desai 1:29-31 Chaudhari 1:5-10 Agnoli [0002]) because known method of media contained obtained from an origin server, wherein the media content may be any digital media content including audio/video/ playlist, metafile as taught by Agnoli to the method of prioritization and queueing of media requests taught by Desai and Chaudhari to yield predictable results of receiving, by a computing device, a media distribution package comprising at least one media file with reasonable expectation of success and is motivated by the improved efficiency (Desai 2:1-5 Chaudhari 1:27-33 Agnoli [0010]).




As per claim 3, Agnoli teaches determining the priority for the event is further based on an availability of the at least one media file ([0136] task priority, determined, number of viewers, content in high demand, publisher uptime; Chaudhari - col 1 lines 45-60: if requester five has not made a request, the round robin arbiter skips requestor and goes on to next requestor in the sequence).  

As per claim 4, Agnoli teaches wherein determining the priority for the event is further based on event information corresponding to the event ([0136] task priority, determined, number of viewers; Chaudhary - col 3 lines 12-25 priority based on requester/requesting entity).  

As per claim 5, Agnoli teaches wherein the event information comprises one or more of a time after which the event is to be processed ([0104] source media content, schedule, specified, publisher) or an identifier of the at least one media file ([0012] request identifies the desired media content).  

As per claim 6, Agnoli teaches wherein the computing device is associated with a service  ([0012] receives a publishing service request, identifies desired media content fig 4A requesting client 402 publishing service request processor 310 media provider request processor 340).  

As per claim 22, Agnoli teaches wherein each originator of the plurality of originators (fig 2 publisher CNN, PBS) may be associated with one or more events of the plurality of events ([0012] publishing service requests, identifies the desired media content [0013] request content, source media contents, origin server/publisher).


As per claim 7, Desai teaches the invention substantially as claimed including a method comprising: 
receiving, by a computing device, a content item; Atlanta #3296032 v12ATTORNEY DOCKET NO.: 26141.0054U3 APPLICATION NO. 15/586,034 
determining, for insertion into a queue, an event associated with the content item (fig 5 receive request 502 is request valid-yes 504: is equivalent to determination if the event can be inserted in the queue 506 place in queue 508, col 3 lines 1-5 media request, media management system, col 3 lines 58-67 operations/requests, associated with library 116),  wherein the queue comprises a plurality of events (fig 4 queue requests 402 - indicates multiple events in the queue),  wherein each of the plurality of events is associated with a respective agent of a plurality of agents (col 3 lines 15-25 data mover agent, installed, server col 6 lines 8-20  data mover agent resides on server; fig 1B data mover 1…n 162 media and library manager 152 col 4 lines 33-38  plurality of data movers/agents, send requests, resources/ operations, media and library manager), and wherein each of the plurality of agents is associated with a priority (col 7 lines 60-65 priority may be assigned under a priority scheme used by the data mover); 
determining, based on a rule for processing one event for each agent of the plurality of agents before processing a second event for any given agent, a priority for the event (fig 6 read data mover assigned priority for request 602 assign normalized priority 604; col 1 lines 45-50 data mover, backup application, nodes, hosts; col 7 lines 55-65 data mover, assigned priority for the request; col 8 lines 6-28 normalized priority, request, function, data mover and the data mover assigned priority); and 
sending via the respective agent, based on the priority for the distribution event, the content item (col 6 lines 8-20 date mover agent, data mover application, configured to manipulate data on server, move data to/from server fig 7 access highest priority request in queue 702 yes 704 service request 706 col 3 lines 1-5 media request, media management system, col 3 lines 58-67 operations/requests, associated with library 116).

Desai doesn’t specifically teach receiving, by a computing device, a content item; Atlanta #3084066 v13ATTORNEY DOCKET NO.: 26141.0054U3each agents is associated with priority and APPLICATION NO. 15/586,034determining, based on processing a single event for each of the plurality of agents before processing a subsequent event for any given agent, a priority for the event.


Chaudhari, however, teaches each agents is associated with priority (col 2 lines 5-10 requestor, high priority, lower priority col 3 lines 5-10 high priority request, round robin arbiter zero, low priority request, round robin arbiter 103), determining based on processing a single event for each of the plurality of agents before processing a subsequent event for any given agent, a priority for the event (col 1 lines 42-60 round robin arbiter, receives, requests from requesters, allocate requests, channels/resources/ sequentially according to the requestor position, For example, if requestors one through five seek access to a Channel A, and requesters one through four transmit multiple requests while requester five transmits one request, the round robin arbiter allows access in an ordered manner to requestors one through five and subsequently to one through four until all requests have been satisfied. If requester five has not made a request, the round robin arbiter skips requester five and goes on to the next requestor in sequence. If requester five adds a request at some point during arbitration, this new request becomes part of the round robin process and is satisfied sequentially; col 2 lines 5-15 requestor, high priority, lower priority; fig 2 cascaded round robin arbitration, four level of priority).

It would have been obvious to one of ordinary skills in the art at the time of the claimed invention was made to combine the teachings of Desai with the teachings of Chaudhari of round robin arbiter allocating resources to the requests in sequential order  according to the requestor position and each requester/arbiter being assigned higher or lower priority to improve efficiency and allow each agents is associated with priority and determining based on processing a single event for each of the plurality of agents before processing a subsequent event for any given agent, a priority for the event to the method of Desai as in the instant invention. The combination would have been obvious to one of ordinary skills in art because cited analogous arts (Desai 1:29-31 Chaudhari 1:5-10) because known method of requesters/arbiter with high/low priority and round robin arbitration of requests based on the requester/arbiter as taught by Chaudhari to the method of prioritization and queueing of media requests taught by Desai to yield predictable results of each of the plurality of agent is associated with a priority, determining, based on a rule for processing one event for each agent of the plurality of agents before processing a second event for any agent of the plurality of agents, a priority for the event with reasonable expectation of success and is motivated by the improved efficiency (Desai 2:1-5 Chaudhari 1:27-33).

Desai and Chaudhary, in combination, do not specifically teach receiving, by a computing device, a content item; Atlanta #3296032 v12ATTORNEY DOCKET NO.: 26141.0054U3 APPLICATION NO. 15/586,034 

Agnoli, however, teaches receiving, by a computing device, a content item ([0028] server, obtained from origin server, [0014] source media content, digital media content, audio, video, streaming audio /video / clips/ pointer files/ metafiles [0072] source media content, originate, from storage device or another distribution server).

It would have been obvious to one of ordinary skills in the art at the time of the claimed invention was made to combine the teachings of Desai and Chaudhuri with the teachings of Agnoli of server obtaining media content comprising audio/video files to improve efficiency and allow receiving, by a computing device, a content item to the method of Desai and Chaudhary as in the instant invention. The combination would have been obvious to one of ordinary skills in art because cited analogous arts (Desai 1:29-31 Chaudhari 1:5-10 Agnoli [0002]) because known method of media content obtained from an origin server, wherein the media content may be any digital media content including audio/video/ playlist, metafile as taught by Agnoli to the method of prioritization and queueing of media requests taught by Desai and Chaudhari to yield predictable results of receiving, by a computing device, a content item with reasonable expectation of success and is motivated by the improved efficiency (Desai 2:1-5 Chaudhari 1:27-33 Agnoli [0010]).

Claim 8 is equivalent to claim 3 for the distribution event. Therefore, it is rejected for the same rational.
Claim 9 is equivalent to claim 5 for the distribution event. Therefore, it is rejected for the same rational.

As per claim 10, Agnoli teaches modifying a parameter associated with the content item ([0078] transcoding task, attributes of the assorted transcoding server, attribute include available transcode capacity [0128] relevant information on the condition of the media provider farm, availability of the requested transcoded media), wherein the parameter indicates that the content item is unavailable (fig 5A media content in cache?-No 515 [0128] availability of transcoded media).  

As per claim 11, Agnoli teaches the content item comprises a media file ([0014] media content, include, audio, video, streaming audio, movies, video clips, playlists, pointer files, metafiles).

Claim 23 recites equivalent method of claim 22 for distribution events. Therefore, it is rejected for the same rational.
As per claim 26, Desai teaches wherein each agent of the plurality of agents (col 3 lines 17-25 backup application, distributed application, data mover agent, server A fig 1A data mover A, B) is configured to process one or more events of the plurality of events (col 3 lines 17-25 data mover agents, server A/B, data on server x is backed up by both the first and second backup application A/B).

Claim 12 recites an apparatus, comprising: one or more processors; and a memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus (Desai col 2 lines 40-50 claim 23) to perform limitations similar to those recited in claim 2. Therefore, it is rejected for the same rational.

As per claim 13, Agnoli teaches to assign the priority to the event further cause the apparatus to modify based on an availability of the at least one media file, the priority for the event ([0136] task priority, determined, number of viewers, high demand, contracted publisher uptime [0030] transcoding task, assigned priority).
Claim 14 recites apparatus for claim elements similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 15 recites apparatus for claim elements similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 16 recites apparatus for claim elements similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 24 recites apparatus for claim elements similar to those of claim 22. Therefore, it is rejected for the same rational.

Claim 17 recites an apparatus, comprising: one or more processors; and a memory storing processor executable instructions that, when executed by the one or more processors (Desai col 2 lines 40-50 claim 23), cause the apparatus to perform limitations similar to those recited in claim 7. Therefore, it is rejected for the same rational.

Claim 18 recites apparatus for claim elements similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 19 recites apparatus for claim elements similar to those of claim 9. Therefore, it is rejected for the same rational.
Claim 20 recites apparatus for claim elements similar to those of claim 10. Therefore, it is rejected for the same rational.
Claim 21 recites apparatus for claim elements similar to those of claim 11. Therefore, it is rejected for the same rational.
Claim 25 recites apparatus for claim elements similar to those of claim 23. Therefore, it is rejected for the same rational.
Claim 27 recites apparatus for claim elements similar to those of claim 26. Therefore, it is rejected for the same rational.
Response to Arguments
The previous double patenting rejections have been withdrawn.
The previous 112 2nd rejections have been withdrawn. 
Applicant's arguments filed on 12/17/2020 have been fully considered but they are not persuasive. In Applicant’s response filed on 12/17/2020, Applicant argues the following:
35 USC 101:
A.	The claims do not recites a judicial exception (prong One step 2A): i. Grouping of Abstract Ideas: Mental process, mathematical concepts, certain methods of organizing human activity.
Applicant submits that the present claims are not directed to an abstract idea, much less and abstract idea that falls within the subject matter groupings of abstract ideas enumerated in the 2019 guidance.
B.	The pending claims integrate an alleged judicial exception into a practical application (Prong Two of step 2A).
C.	The pending claims recite additional elements that amount to significantly more than any alleged judicial exception (Step 2B).
35 USC 103
i.	Claim 2: The cited reference do not teach “determining, for insertion into a queue, an event associated with the media distribution package, wherein the queue comprises a plurality of events, wherein each of the plurality of events is associated with a respective originator of a plurality of originators, and wherein each of the plurality of originators is associated with a priority.
ii.	The combination of reference doesn’t teach “determining, based on a rule for processing event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originators, a priority for the event”.
iii.	The motivation of combine the resource is not supported. 

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
35 USC 101
With respect to point A: Examiner respectfully disagree. Independent claim 2 recites “determining, for insertion into a queue, an event associated with the media distribution package, wherein the queue comprises a plurality of events, wherein each of the plurality of events is associated with a respective originator of plurality of originators and wherein each of the plurality of originators is associated with a priority”. As such determination for inserting an event in the queue based on association with the media distribution package involves observation whether the event is associated with the media package and further inserting the event into the queue based on association is an act of making judgement based on the observation. For example, receiving events and inserting the events in a queue resembles the idea of queuing elements and can be performed mentally with the aid of pen and paper (see MPEP 2106.04(a)(2)).  Therefore determination for insertion into a queue wherein the event is associated with the media package and queue has multiple events and multiple events is associated with prioritized originator is merely include the idea of observation and judgement and falls in the abstract idea category of “mental process”.  Similarly, claim elements “determining, based on a rule for processing one event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originator, a priority for the event” as recited in claim 2 involves the idea of assigning priority to the events based on the originator, which resembles the idea of prioritizing task based on the requestor and can be an be performed in the human mind, or by a human using a pen and paper and therefore fall in the abstract idea category of “mental process” (see MPEP 2106.04(a)(2)).   Applicant argument that the “a person cannot receive and/or queue a media distribution package in the person’s mind and therefore can’t determine an event such as publish event associated with the media distribution package and is not simply an observation, evaluation and judgement or opinion” is based on the actual implementation of the of the claim elements of recited method rather than the conceptual elements of the claim element i.e. claim is directed to the idea of queueing of the events based on the association with the media package. Similar claim elements reciting mental process include “A post office for receiving and redistributing email messages on a computer network" – Symantec, 838 F.3d at 1316, 120 USPQ2d at 1359 (See MPEP 2106.04(a)(2) III. D); Examiner has not categorized the claim elements as falling into the category of mathematical concepts or method of organizing human activity and therefore related argument is moot.
With respect to point B: Examiner respectfully disagree. Besides the judicial exception, claim elements only recites additional claim elements of “receiving, by a computing device, a media distribution package comprising at least one media file” and “processing, based on the priority for the event, the event”. Receiving media file resembles the idea of collecting data and is equivalent insignificant extra pre-solution activity. Similarly, processing event based on the priority is insignificant post-solution, particularly, in view of already determined priority. Both of these claim elements doesn’t provide any improvements/advancement to the technology or technical field and therefore, can’t be considered to cause integration into practical application.
		Applicant further indicates that the claim elements recites an improvement by suggesting that the potential log jams in such a system is to implement queues that each requested transaction be handled in turn. Examiner would like to point out that the claim recites “a queue” not “queues”. Applicant’s further argument that claim is directed to improvement in technology because queuing of the prioritized event based on the originator and processing the prioritized events. Prioritizing event based on the originator and queuing the prioritized events can be performed by human mind or human with the aid of pen and paper and falls into the category of abstract idea of mental process. 
		Applicant has cited other examples to express that pending claims, as a whole, are directed to a particular improvement in determining how to process media events. Examiner respectfully indicates, additional claim elements, besides abstract idea of inserting into queue and determining priority of the event, do not either integrate into practical application or significantly more. 
With respect to point C: Examiner has indicated that the additional claim elements of “processing, based on the priority for the event, the event” is either insignificant post-solution and/or well-known, routine and conventional. As such, in view of determined priority of the event (recited in the claim element categorized as an abstract idea), the additional claim elements is merely directed to processing events and no more than insignificant post-solution activity. Even if, the additional claim elements are not considered insignificant post-solution activity, processing events based on priority is well-known in the art as illustrated in the following cited prior arts in this application:
Blackburn; Robert A. et al. 	US 8413161 B2		col 4 lines 22-30
Brown; Douglas P. et al.	US 8924981 B1		Abstract
Chowdhury; Mubdiu et al.	US 10387217 B2		col 4 lines 50-60
Col 5 lines 1-20 
Darling; Sumner E.		US 8739176 B1		fig 7 col 7 lines 25-40
Hooman; Honary et al. 	US 7155716 B2		Abstract
Inoue; Keisuke et al.		US 7614053 B2		Abstract
Isenberg; Miguel		US 7624396 B1		col 6 lines 15-20
Kaiser; Matthias U. et al.	US 7865887 B2		fig 2 col 4 lines 58-67
Uchihira; Naoshi		US 20080244592 A1		[0149]
Ventroux; Nicolas et al. 	US 20080263555 A1		[0011]

35 USC 103

With respect to point i: Examiner respectfully disagree. Desai teaches receiving requests (fig 5 502) and further determines if the request is valid (fig 5 504 506 508) and placing the media requests into the queue after validation (fig 5 506 508 col 2 lines 66-67 col 3 lines 58-67 col 6 lines 63-67 col 7 lines 1-22) and queuing requests (fig 4 402) and data mover/source/agent associated with the event (fig 1B 162 152 col4 lines 33-38 col 7 lines 22-28 col 7 lines 60-65 col 8 lines 10-20), which is equivalent to the claim elements of  determining, for insertion into a queue, an event associated with the media distribution package, wherein the queue comprises a plurality of events, wherein each of the plurality of events is associated with a respective originator of a plurality of originators. Chaudhary teaches requestor with higher and lower priorities, which is equivalent to the remaining claim elements of wherein each of the plurality of originators is associated with a priority. Therefore, the combination of Desai and Chaudhary do teach the “determining, for insertion into a queue, an event associated with the media distribution package, wherein the queue comprises a plurality of events, wherein each of the plurality of events is associated with a respective originator of a plurality of originators, and wherein each of the plurality of originators is associated with a priority” as recited in the claim 2.
Applicant further argues that the Desai teaches the priority of the event is independent of the originator. Examiner respectfully indicate that the priority argued by the Applicant is normalized priority and is based on the priority of the data mover or priority scheme used by the data mover/sources. Therefore, normalized priority is not independent rather scaled to a normal values to account in the diversity of the priority scheme of the source or requestor.
With respect to point ii:  Chaudhary teaches access control function has been a form of arbiter, typically a round robin arbiter. A round robin arbiter receives requests from requesters and allocates those requests among the channels or resources sequentially according to requester position. For example, if requestors one through five seek access to a Channel A, and requesters one through four transmit multiple requests while requester five transmits one request, the round robin arbiter allows access in an ordered manner to requestors one through five and subsequently to one through four until all requests have been satisfied. If requester five has not made a request, the round robin arbiter skips requester five and goes on to the next requestor in sequence. If requester five adds a request at some point during arbitration, this new request becomes part of the round robin process and is satisfied sequentially (col 1 lines 42-60). Therefore, Chaudhary teaches processing an event from each originators before processing any second event from any originator, which is equivalent to “determining, based on a rule for processing event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originators, a priority for the event”.
With respect to point c: Examiner respectfully indicates that the combination of analogous cited prior art is based on the reasonable expectation of success and is motivated by improvement in efficiency as illustrated in the rejections under 35 USC 103 above. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
		Applicant further argues that primary art Agnoli doesn’t need to be modified to improve efficiency by the feature of secondary art Chaudhary. Examiner respectfully indicate that the Agnoli has been cited to teach receiving of media package comprising media file which is not specifically recites in the Desai and Chaudhary. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subramanian; Sridhar P. et al. (US 20070038791 A1) teaches non-blocking address switch with shallow per agent queues.
Thomas; Tessil (US 20090198694 A1) teaches resolving conflicts in a transactional execution model of a multiprocessor system.
Heit; Juergen (US 20130212584 A1) teaches method for distributed caching and scheduling for shared nothing computer frameworks.
McDaniel, Scott et al. (US 20050135396 A1) teaches method and system for transmit scheduling for multi-layer network interface controller (nic) operation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195